Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Status of Previous Rejections
103 rejection over Hashizume in view of Miyata is maintained from previous office action of 03/30/2022.
All other art rejections are withdrawn in view of amendment of claim 1 and argument filed on 08/26/2022.
All ODP rejections are withdrawn in view of amendment of claim 1.
Three new ground of art rejections are made as follows.
Status of Claims
Claims 1-20 are pending.  Claims 1-3, 6, 13-20 are presented for this examination.  Claims 4-5 and 7-12 are withdrawn.   Claim 1 is amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/28/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Instant claims 1-3 and 6 required “for oil country tubular goods” is intended use and preamble of claimed product. Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II.  Hence,  if prior art discloses instant claims required martensitic stainless steel seamless pipe having similar compositions, microstructure and yield stress, it is fully capable of being used for oil country tubular goods.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 1 is amended to require Co “0.2% or more and less than 0.9%” while dependent claim 17 requires “0.18% or more and less than 1%”.   Hence, dependent claim 17’s upper limit “less than 1%” is broader than independent claim 1 upper limit “less than 0.9%”.  As a result, claim 17 fails to further limit the subject matter of the claim 1 upon which it depends Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Miyata (US 2009/0017238).
As for claims 1-3 and 6, it is noted instant claim 1 is amended to require Co 0.02-0.9%. 
Hashizume discloses a high strength martensitic stainless steel seamless oil well pipe (paragraph [0001]) in which broad range of the steel compositions overlap instant claimed ranges as illustrated in Table 2 below. (Claims 1-2)
Table 2
Element
Applicant
(weight %)
Hashizume et al.
(weight %)

Overlaps
(weight %)
C
<=0.1
0.005-0.05
0.005-0.05
Si
<=0.5
<=1
<=0.5
Mn
0.05-2
0.05-0.3
0.05-0.3
P
<=0.03
<=0.04
<=0.03
                  S
<=0.005
<=0.01
<=0.005
Ni
4-8
3.5-6
4-6
                  Cu
0.02-1
0-0.05
0.02-0.05
Cr
10-14
12-16
12-14
Mo
1-3.5
1.5-2.5
1.5-2.5
V
0.003-0.2
0.01-0.05
0.01-0.05
Co
0.02-1


Al
<=0.1
0.003-0.029
0.003-0.029
N
<=0.1
<=0.02
<=0.02
Ti
<=0.5
0.01-0.1
0.01-0.1
Nb (Claim 2)
<=0.1
0.01-0.1
0.01-0.1
 Ca (Claims 3 and 6)
<=0.005
0.001
0.001



In addition, Table 1 (paragraph [0042]) discloses Inventive Example 3-a having all elemental compositions and YS =745 N/mm2 (i.e. 745 MPa) within presently claimed compositions and YS ranges as illustrated in Table 1 below except Co.  
Table 1
Element
Applicant
(weight %)
Hashizume et al.
(weight %)
Inventive Example 3-a
Table 1
Winin
(weight %)
C
<=0.1
0.034
0.034
Si
<=0.5
0.19
0.19
Mn
0.05-2
0.11
0.11
P
<=0.03
0.003
0.003
                  S
<=0.005
0.001
0.001
Ni
4-8
4.98
4.98
                  Cu
0.02-1
0.05
0.05
Cr
10-14
12.38
12.38
Mo
1-3.5
2.02
2.02
V
0.003-0.2
0.028
0.028
Co
0.02-1


Al
<=0.1
0.017
0.017
N
<=0.1
0.018
0.018
Ti
<=0.5
0.03
0.03
Nb (Claim 2)
<=0.1
0
0
 Ca (Claims 3 and 6)
<=0.005
0.001
0.001



Regarding instant claimed Formula (1), using elemental compositions of Inventive Example 3-a, instant claimed Formula (1) is calculated to be -11.06368 which is within claimed -15 to 30.
Regarding instant claimed Formula (2), using elemental compositions of Inventive Example 3-a, instant claimed Formula (2) is calculated to be -0.1693792 which is within claimed -0.2 to 0.2.
Hashizume differs from instant claim 1 such that it does not disclose (1) Co range; and (2) “wherein the martensitic stainless steel seamless pipe does not crack when subjected to a sulfide stress corrosion test according to NACE TM0177 Method A, using a 0.165 mass% NaCl aqueous solution with a liquid temperature of 25°C, H2S: 1 bar and COQ2 bal., the NaCl solution adjusted to a pH of 3.5 with addition of 0.41 g/L of CH3COONa and HCI, and applying a stress of 90% of the yield stress under a hydrogen sulfide partial pressure of 0.1 MPa for 720 hours in the NaCl solution”.
Regarding (1) Co, Miyata discloses a martensitic stainless steel pipe with high resistance to intergranular stress corrosion cracking wherein the steel pipe has similar compositions as Hashizume.   Miyata expressly discloses Co is an element that enhances CO2 corrosion resistance with 4% or less. (paragraphs [0050]-[0051])
Hashizume expressly discloses martensitic stainless steel has excellent corrosion resistance to carbon dioxide is conventional. (paragraph [0002])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Co range as disclosed by Miyata, in the martensitic stainless steel of Hashizume for the benefit of excellent corrosion resistance to CO2.
Regarding (2), due to Hashizume’s Inventive Example 3-a meets instant claimed composition, microstructure, Formula (1) and (2), instant claimed property is expected absence evidence of the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claim 13, Table 1 (paragraph [0042]) Inventive Examples has YS ranges from 662-745 N/mm which is equivalent to 662-745 MPa.  Hence, 662-745 MPa overlaps instant claimed YS range.
As for claim 14-19,  Miyata broad range disclosure of Co <=4% overlaps instant claimed Co ranges.
As for claim 20, Hashizum’s Inventive Example 3-a (Table 1) has Cu 0.05%.
Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Miyata’472 (WO2014203472A1).
As for claims 1-3 and 6, 13 and 20, Hashizume discloses instant claimed required compositions, formula (1) and (2) and YS as indicated in rejection of Hashizume in view of Miyata above.
Regarding claimed Co range, Miyata’472 expressly discloses Co 0.2-4% for improving the corrosion resistance of CO2 gas and further improving the pitting corrosion. (English translation Page 4 last paragraph )
Hence, it would have been obvious to one skill in the art , at the time the invention is made to include Co range as disclosed by Miyata’472, in the stainless steel of Hashizume for the benefit of improving the corrosion resistance of CO2 gas and further improving the pitting corrosion.
As for claims 14-19, Miyata’472 broad range Co 0.2-4% overlaps instant claims required Co range.
Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Endo (US 20190241989).
As for claims 1-3 and 6, 13 and 20, Hashizume discloses instant claimed required compositions, formula (1) and (2) and YS as indicated in rejection of Hashizume in view of Miyata above.
Regarding claimed Co range, Endo expressly discloses Co 0-0.45% (paragraph [0044]) for improving the pitting corrosion resistance.
Hence, it would have been obvious to one skill in the art , at the time the invention is made to include Co range as disclosed by Endo, in the stainless steel of Hashizume for the benefit of improving the pitting corrosion resistance.
As for claims 14-19, Endo’s broad range Co 0-0.45% overlaps instant claimed Co ranges.

Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Eguchi (US 20190136337).
As for claims 1-3 and 6, 13 and 20, Hashizume discloses instant claimed required compositions, formula (1) and (2) and YS as indicated in rejection of Hashizume in view of Miyata above.
Regarding claimed Co range, Eguchi expressly discloses Co 0.01-1% (abstract and paragraphs [0045]-[0046]) for reducing scattering in the retained austenite fraction and Co is an very important element.  Table 1 (Col 6) all Inventive Steel Nos have Co within or close to amended Co ranges.
Hence, it would have been obvious to one skill in the art , at the time the invention is made to include Co range as disclosed by Eguchi, in the stainless steel of Hashizume for the benefit of reducing scattering in the retained austenite fraction.
As for claims 14-19, Eguchi’s broad range Co 0.01-1% overlaps instant claimed Co ranges. Table 1 (Col 6) all Inventive Steel Nos have Co within or close to amended Co ranges.
Response to Argument
	In response to applicant’s argument on 08/26/2022 that Miyata teaches away from applicant’s amended Co range, argument is not persuasive for the following reasons:
First, the fact Miyata discloses Col content is preferably 1% or more does not establish teaching away because Miyata does not expressly criticize, discourage Co below 1%.  
Second, According to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) In the instant case, Miyata teaches in claim 2 and paragraphs [0050]-[0051] broad range of Co overlapping instant claimed Co range. Thus, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient to case of obviousness. 
Third, also according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. In the instant case, nothing in Miyata expressly criticize, discredit or discourage the overlapping range.  
In response to argument that Matsuo’s YS is outside claimed range of YS, argument is moot since Matsuo is withdrawn.
Applicant is invited to submit unexpected result of amended Co range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733